MEMORANDUM ***
Mohammed Nasim Ai petitions for review of the denial of his claims for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1150a, and we deny the petition.
Even if credible, and even if he had adequately demonstrated past persecution on a protected ground, substantial evidence supports the Immigration Judge’s finding that the presumption of a well-founded fear of future persecution has been rebutted by changed country conditions. Nasim also has failed to demonstrate eligibility for asylum on the basis of past persecution. See Acewicz v. INS, 984 F.2d 1056,1062 (9th Cir.1993).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.